In an action to recover damages for personal injuries, allegedly resulting from the presence of broken glass in a bottle of beer from which plaintiff drank, the defendants appeal from a judgment of the County Court, Orange County, entered February 19, 1960, after a jury trial, upon a verdict of $3,000 in favor of plaintiff against both defendants. Judgment reversed on the facts and a new trial granted, with costs to abide the event, unless, within 30 days after the entry of the order hereon, plaintiff shall stipulate to reduce the amount of the verdict to $500, in which event the judgment as so reduced is affirmed, without costs. In our opinion, the verdict is excessive. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.